United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2026
Issued: January 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 3, 2013 appellant filed a timely appeal of an August 7, 2013 decision of
the Office of Workers’ Compensation Programs denying further merit review.1 Because more
than 180 days elapsed from the most recent merit decision of January 28, 2013 to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 the Board lacks jurisdiction to review the merits of appellant’s case,.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).

1

On appeal appellant submitted new evidence not previously considered by OWCP. As OWCP did not review
this evidence in reaching a final decision, the Board may not consider it for the first time on appeal. See 20 C.F.R.
501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 21, 2012 appellant, then a 38-year-old mail handler, filed a traumatic injury
claim alleging that she injured her lower back while working on an understaffed machine on
August 13, 2012. In reports dated August 15 and September 27, 2012, Dr. Gaurv Bhalia, an
internist, diagnosed severe low back pain after heavy lifting at work.
In a form report dated September 18, 2012, Dr. Manmeet Singh, a Board-certified
internist, diagnosed severe lumbosacral pain after lifting a heavy object at work.
By decision dated October 16, 2012, OWCP denied appellant’s claim. It accepted that
she worked on August 13, 2012, but found that she did not submit sufficient medical opinion to
establish a causal relationship between her low back condition and her employment incident.
Appellant requested reconsideration on November 6, 2012 and submitted additional
medical evidence. In a report dated November 6, 2012, Dr. Melanie Hanna-Johnson, a Boardcertified internist, stated that appellant reported severe low back pain on August 15, 2012. She
opined that appellant sustained injury while at work lifting heavy tubs of mail.
By decision dated January 28, 2013, OWCP denied appellant’s claim for traumatic
injury. It found that the medical evidence did establish a causal relationship between her low
back condition and the accepted employment incident.
Appellant requested reconsideration of the January 28, 2013 decision on July 6, 2013 by
a checkmark on an appeal form. She did not submit any additional evidence.
By decision dated August 7, 2013, OWCP declined to reopen appellant’s claim for
consideration of the merits. It found that she failed to include any information or evidence in
support of her July 6, 2013 request for reconsideration.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.4 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.5
3

5 U.S.C. §§ 8101-8193, 8128(a).

4

20 C.F.R. § 10.606.

5

Id. at § 10.608.

2

ANALYSIS
By decisions dated October 16, 2012 and January 28, 2013, OWCP denied appellant’s
claim for a low back condition on the grounds that she did not submit sufficient medical
evidence. Appellant requested reconsideration on July 6, 2013 by a checkmark on an appeal
form. The record does not reflect that she submitted any evidence in support of her July 6, 2013
request for reconsideration. As appellant did not comply with the requirements of section
10.606(b)(3), OWCP properly declined to reopen her claim for consideration of the merits.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the August 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

